DECISION
The application of the above-named defendant for a review of the sentence of 4 years for Possession of Dangerous Drugs imposed on May 23, 1970, was fully heard and after a careful consideration of the entire matter it.’is decided that:
No change will be made in the sentence heretofore imposed.
This four year sentence was imposed after hearing on a Petition for Revocation of Deferred Imposition of Sentence for Possession of Dangerous Drugs, the Court finding that the defendant had associated with users of .dangerous drugs during the period' óf probation, in violation of the deferred sentence.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.